DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4, 6-12, 14, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg et al. (US Pub. No. 2012/0239469).
Consider claim 2. Steinberg et al. teaches a method to process video data, the method comprising: accessing a content file including a video payload (para. 0073 describes retrieving content from a video database) and metadata (para. 0081 describes transmitting metadata along with the content), the metadata including a publication identifier identifying a publication entity (para. 0066 describes uniquely 
Consider claim 4. Steinberg et al. teaches the method of claim 2, further comprising: determining a moderation control for a publication entity using the publication identifier; and selectively presenting the supplemented video to the publication entity for approval based on the moderation control (para. 0108 describes a period of time for allowing or denying the content). 
Consider claim 6. Steinberg et al. teaches the method of claim 4, further comprising: providing publication approval recommendations using artificial intelligence (AI) based on at least one of demographic details of a publishing user, a determined quality of the video payload, a determined length of the video payload, stability of the video payload and metadata associated with the video payload (para. 0069 describe the system tracking information including demographic information of viewers). 
Consider claim 7. Steinberg et al. teaches the method of claim 4, further comprising: receiving an approval for publication of the supplemented video from the publication entity; and transmitting the supplemented video to the third-party video service responsive to receipt of the approval (para. 0108 describes transmitting the content to the third party after receiving an approval for publication). 
Consider claim 8. Steinberg et al. teaches the method of claim 4, further comprising: receiving a rejection of the supplemented video from the publication entity; and selectively not transmitting the supplemented video to the third-party service responsive to receipt of the rejection (para. 0108 describes denying the content).
Consider claim 9. Steinberg et al. teaches the method of claim 2, further comprising: using the publication identifier, identifying a plurality of third-party video services to which to publish the supplemented video; and transmitting the supplemented video, together with publication credentials, to the plurality of third-party video services (para. 0039 describes identifying a third party to publish the content and transmit the content along with publication credentials to the third party). 
Consider claim 10. Steinberg et al. teaches the method of claim 2, wherein the supplemental content comprises a logo (para. 0050 describes an advertiser’s logo). 
Consider claim 11. Steinberg et al. teaches the method of claim 2, wherein the supplemental content comprises at least one of an image representative of the video payload, a video title, a tag and a description regarding the video payload (para. 0063 describes the content including a description of one or more products).
Claims 12, 14, 16-18, and 21 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (US Pub. No. 2012/0239469) in view of Hoang et al. (US Pub. No. 2014/0325568).
Consider claim 3. Steinberg et al. teaches all the claimed limitations as stated above, except wherein the supplemental content comprises a bumper video segment and the modifying of the video payload comprises modifying the video payload with the bumper video segment so that the bumper video segment at least one of precedes and proceeds the video payload in the supplemented video.
However, Hoang et al. teaches wherein the supplemental content comprises a bumper video segment and the modifying of the video payload comprises modifying the 
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the supplemental content comprises a bumper video segment and the modifying of the video payload comprises modifying the video payload with the bumper video segment so that the bumper video segment at least one of precedes and proceeds the video payload in the supplemented video, in order to compiling video clips into a playlist.
Claims 13 and 19 are rejected using similar reasoning as corresponding claim 3 above.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484